Title: To Thomas Jefferson from William Munford, 28 August 1824
From: Munford, William
To: Jefferson, Thomas


Dear Sir,
Richmond.
Augt 28th 1824.
Knowing your attachment to the cause of American literature, and the deep interest you feel in promoting it, I hope I shall not tresspass too much on your valuable time, in requesting you to peruse either the whole, or a part, of a manuscript of mine, which is now ready for the press;—and to give me, in writing, your opinion of it’s merits.—For many years past, I have employed a portion of my leisure hours, in a new “translation of Homer’s Iliad, in English heroic verse without rhyme;—with critical notes;”—and believing that, in this Country, I can find no person as well qualified as yourself to form a correct judgment on the subject, and candidly to express it, I flatter myself that I may be considered excusable, for making this application, even if it should not be convenient or agreeable to you to comply with my request.I have, indeed, engaged in a great and bold undertaking, and, if I have failed of success, (of which I am not the proper judge,) the declaration of a judicious Critic, may confer on me an important benefit, by preventing the appearance of a work, which probably would meet with no encouragement from the public.—I have endeavoured to express the sense of Homer, more correctly & faithfully than Pope;—more elegantly & energetically than Cowper;—to improve the structure of blank verse, by making it more perspicuous, easy and graceful, than it usually is;—to imitate the harmony, and beautifully varied modulations, of the Homeric numbers;—the majestic simplicity of style, and, above all, the sublimity and poetical fire of the great father of Poetry.If, in all this, I have utterly failed;—it may, at least, be said of me, as of Phaeton,“magnis tamen excidit ausis.”But if, in any degree, I have succeeded, so as to warm the reader of my translation with a portion of Homer’s fire, the lovers of the venerable Grecian bard, may perhaps be glad to see him, arrayed in a new garb by an American author.—You will confer a particular favour, by informing me immediately, whether you are willing to peruse the work in question, or a part of it; and (if the latter would be preferred,) what portion of the manuscript, I shall send you?—I am, Dear Sir, with the utmost respect and esteem, your friend & fellow-citizen,Wm Munford.